DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group 1 (claims directed to methods comprising analysis of genetic polymorphisms), and the particular polymorphism that is rs2234663 (the VNTR in IL-1RN) in the reply filed on 03/23/2022 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/23/2022.

Information Disclosure Statement
The listing of references in the specification (e.g.:  pages 17-18 of the Specification) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless these references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claims recites the term “IL1-RN” where the term “IL-1RN” appears to be the typical gene symbol for the interleukin -1 receptor antagonist gene (e.g.:  Dewberry et al (2003)).  Appropriate correction is required.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-9 are unclear over recitation of the stated purpose of the claimed methods as “to predict an increased risk of a greater susceptibility to a metal implant sensitivity in a test person” in light of the recited methods steps of the claims.  The claims do not recite or require any active process step in which any prediction is made.  Thus it is unclear how the required step of “examining a VNTR polymorphism”, as recited in claim 1 and as consonant with the election, accomplish the intended purpose of the claimed methods.

Claim Rejection - Improper Markush Grouping
Claims 6-9 are rejected under the judicially approved "improper Markush grouping" doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when the claim contains an improper grouping of alternatively useable species.  See In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980).  A Markush claim contains an "improper Markush grouping" if: (1) the species do not share a common use; or (2) the species of the Markush group do not share a "single structural similarity" wherein the structural similarity is essential to a common use.  See MPEP § 803.02.
Here each species is considered to be a different method requiring the analysis and detection of a polymorphism at a distinct genomic position or combination thereof.  
The recited alternative elements do not share a single structural similarity, as each method relies on the detection of a different polynucleotide sequence/variation (i.e.:  nucleotide content in different genomic locus that may affect/alter the expression/function of a distinct gene).  Each genetic locus having any different polynucleotide content has a different chemical structure in that it consists of a different nucleotide sequence.  And each polymorphism has a different biological activity in that it has a different specificity of hybridization required for analysis/detection, and may alter expression/function of a different protein having a different biological activity.  Thus, the species do not share a single structural similarity or biological activity.  The only structural similarity present is that polymorphisms are present in nucleic acids.  The fact that the polymorphic/variable positions comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of “comprising a nucleic acid” alone is not essential to the common activity of being correlated with metal implant sensitivity, as asserted by the specification.  Accordingly, while the different genetic variants are asserted to have the property of increased methylation in the presence of allograft injury, they do not share a single structural similarity essential to this activity. 
Here it is clear that the asserted common use does not flow from any broadly ascribed common structure (see MPEP 706.03(y)).  The common use of being a related to metal sensitivity is particular to each different polymorphism (i.e.:  the particular content in a particular context) because of role in expression/function of some particular gene, not based on some particular common structural feature shared among the different variable loci themselves.

Note that when the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
(A)	all alternatives have a common property or activity; AND

(B)(1)	a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

(B)(2)	in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.

The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 

In the present situation, there is no evidence of record to establish that it is clear from their very nature that the different polymorphic positions are associate with metal sensitivity.  Nor is there an expectation that the different variable loci will behave the same way, where the specification teaches that in fact different loci show different associations with phenotypes (e.g.:  Tables 7 and 8 show that the IL-1B variant is not associated with metal sensitivity with atopy, whereas the IL-1RN variant is).
Following this analysis, the claims are rejected as containing an improper Markush grouping.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e.:  a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s)require an abstract idea.  This judicial exception is not integrated into a practical application as explained below.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as detailed below.

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).
The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes- The claims are directed to methods.

Step 2A, prong 1.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes – Where the claims recite “a method to predict”, and recite an active step of examining an VNTR, the claims in light of the specification are broadly directed to an evaluation that is based on detection of genetic cotnent, and the claims are directed to an abstract idea which is the evaluation or observation of data to make a judgement.  Additionally, where the claims are directed to a prediction based on gene content, the claims are directed to the a natural phenomenon which is an asserted genotype:phenotype association.

Step 2A, prong 2.  The judicial exception(s) to which the claims are directed are not integrated into a practical application because the rejected claims do not require the performance of any tangible step, process or technique related to the judicial exception(s).  There is no additional practical steps based on the prediction of metal implant sensitivity of a subject.

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case when considering the steps of the claims, they are directed to methods that encompass the gathering and analysis of data collected by routine and conventional methods that are known in the art and are not themselves inventive; e.g.:  the specification at para 5 teaches that detection of rs2234663 content was known in the prior art.  And Sampaio Fernandes et al (2017)(citation C4 on the IDS of 11/17/2020) teaches that detection of rs2234663 in the context of metal implant sensitivity was known in the art. Thus the methods of data collection are not themselves novel, but are routine and conventional in the related art.
In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. V. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the analysis of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed.

So even where a practical step of the claim may require collecting data using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘”transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. At 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, “Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, “we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, ‘what else is there in the claims before us?’” Id. At 2355 (quoting Mayo, 132 S. Ct at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “ ‘transform the nature of the claim’ into a patent-eligible application.” Id. At 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, there must be a further “inventive concept” to take the claim into the realm of patent eligibility.’
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the rejection of claims under 35 USC 102 as anticipated by the prior art, the required practical steps of the claims are noted.  The only steps of the claims are related to “providing an isolated sample with a genetic material”, and “examining a VNTR polymorphism rs2234663”.  Where such steps are anticipated by the cited prior art, the prior art is appropriately applied to the rejection of claims under 35 USC 102.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sampaio Fernandes et al (available online 17 Feb. 2017) (cited on the IDS of 11/17/2020).
Relevant to the steps of the rejected claims, Sampaio Fernandes et al teaches obtaining buccal epithelial cells (e.g.:  p.441 – right col) and further teaches “the VNTR polymorphism found in the intron 2 of the IL1RN gene was detected by PCR due to the presence of repeats of an 86pb sequence” (e.g.:  p.441 – right col; Table 2).  As noted above, the limitations recited in claim 7 may be related to the intended use of the method in some particular prediction, but the limitations do not add any practical distinction between the claimed methods and the teachings of the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sampaio Fernandes et al (available online 17 Feb. 2017) (cited on the IDS of 11/17/2020 in view of Chaturverdi (2013).
Relevant to the steps of rejected claims 6 and 7, Sampaio Fernandes et al teaches obtaining buccal epithelial cells (e.g.:  p.441 – right col) and further teaches “the VNTR polymorphism found in the intron 2 of the IL1RN gene was detected by PCR due to the presence of repeats of an 86pb sequence” (e.g.:  p.441 – right col; Table 2) in an analysis of success of metal dental implants.  As noted above, the limitations recited in claim 7 may be related to the intended use of the method in some particular prediction, but the limitations do not add any practical distinction between the claimed methods and the teachings of the prior art.
Sampaio Fernandes et al.
Sampaio Fernandes et al does not explicitly recite determining the possible presence of an atopic disease (claim 8) or atopic dermatitis (claim 9), but the reference does teach that pathological inflammation (e.g.:  peri-implant mucositis, periimplantitis) is related to the unsuccessful implants of the case subjects (e.g.:  p.441 – left col).
Chaturverdi teaches the significance of allergic reactions in the failure of metal dental implants.  Relevant to the instantly claimed methods, allergic reactions such as atopic dermatitis may be been associated causes of dental implant failure (e.g.:  p.58, right col).  The reference further provides that peri-implantitis may be associated with corrosion of a metal implant, and the resulting metal ions or microparticles released in the area of periodontal tissue adjacent to the implant can cause inflammatory reactions in the surrounding tissues (e.g.:  p.59 – left col).
It would have been prima facie obvious to one or ordinary skill in the art as of the effective filing date of the methods of the instantly rejected claims to have included determining the presence of an atopic disease, such as atopic dermatitis, as taught by Chatruverdi, in the analysis of genotypes associated with metal dental implant failure taught by Sampaio Fernandes et al.  The skilled artisan would have been motivated to include the determination of atopic dermatitis based on the expressed teachings of both Sampaio Fernandes et al (e.g.:  that pathological inflammation such as peri-implant mucositis and periimplantitis is related to the unsuccessful implants of the case subjects) and Chatruverdi (e.g.:  that allergic reactions related to inflammation such as atopic dermatitis may be been associated causes of dental implant failure.  The skilled artisan would thus recognize that the particular pathology of atopic dermatitis would be a possible cause of dental implant failure in case subjects.

Conclusion
No claim is allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634